Per Curiam.
The order should be reversed and the motion granted to the extent of requiring the particulars of plaintiff’s claims specified in items numbered 2 to 11, both inclusive, and item 13 of the moving affidavit, so far as plaintiff intends to make such claims on the trial. If plaintiff does not intend to make such claims or is not now in possession of any knowledge or information upon which to base such claims, she can so state under oath. All concur. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ. Order reversed and motion granted in part, without costs of this appeal to either party.